DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear if both the 2D and 3D static artwork is positively claimed.
	Regarding claim 1, it is unclear how the 3D artwork is created through RGB coloring.
	Regarding claim 2, it is unclear how the static artwork includes animation.
	Regarding claim 3, the difference between the step of fabrication, manufacturing and printing is unclear.
	Regarding claim 4, the phrase “selecting the materials, pains and coloured components” is indefinite.  The structure of the “material” and “coloured components” is 
	Regarding claim 5, line 9, the phrase “the luminous colour states of said 2D and 3D” lacks antecedent basis.
	Regarding claim 5, line 12-13, the phrase “the colour combination used” lacks antecedent basis. 
	Regarding claim 5, line 16, it is unclear if the phrase enclosed in parentheses “*(other Black and Grey)” is part of the claim.
Regarding claim 5, line 21, the phrase "other calibrated colours" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other calibrated colours"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5, line 23, the phrase “the background” lacks antecedent basis.
Regarding claim 5, lines 24-25, the phrase “said calibrated RGB light sequences” lacks antecedent basis.
Regarding claim 5, lines 25-26, the phrase “the entire surface of the said 3D and 3D static artwork” lacks antecedent basis.
Regarding claim 5, line 27, the phrase “whose unique glow is similar to the effect caused by florescent paint or inks in the presence of ultraviolet light” is indefinite. It is unclear how the structure is similar to the caused by florescent paint or inks in the presence of ultraviolet light.
Regarding claim 6, line 9, the phrase “said calibrated RGB light colours” lacks antecedent basis.
Regarding claim 7, line 5 and 6, the phrases “said element and background” and “the calibrated value of one or two colours of the RGB calibration value” lacks antecedent basis.
Allowable Subject Matter
Claims 1-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631